DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 11,081,345 issued from the parent application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Cho et al. (US7589028).
2 (column 6, lines 60-65); and (iii) irradiating the reforming gas with microwaves for 5 minutes in the reaction space having a temperature of 300°C or lower to generate a direct microwave plasma to which the substrate is exposed (column 7, lines 17-29; column 8, lines 42-49 and Fig. 5), thereby reforming the silicon oxide film (column 7, lines 17-29), wherein the microwaves have a frequency of 1-4 GHz (column 6, lines 43-44), wherein step (iii) continues until hydrogen is desorbed and released from the silicon oxide film (column 7, lines 15-29), without additional annealing (room temperature, column 8, lines 48-49) and without increasing a thickness of the oxide film (about 5% shrinkage, column 7, lines 36-38), to a desired depth of the oxide film (column 7, lines 15-29). Cho is silent about the reforming depth; however, Cho discloses that the amount of hydrogen removed is a function of microwave exposure time and process parameters and all hydrogen is eliminated after 60 minutes of treatment (column 7, lines 15-29), indicating that the entire film is reformed.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to carry out the post-deposition microwave treatment process as taught by Cho, by optimizing exposure time and process parameters, to reform the silicon oxide film to a desired 
Regarding claim 2, Cho discloses wherein the recess pattern is constituted by trenches (Fig. 1).  Cho is silent about the specific dimension and wet etch rates as recited in the instant claim.  However, the limitations recited in the wherein clauses in the method claim simply expresses intended use or results of the recited process without specific active step or process limitation.  Therefore, it is not accorded any patentable weight.
Regarding claim 3, Cho discloses wherein in step (ii), only the reforming gas is supplied to the reaction space (column 6, lines 60-65).
Regarding claim 4, Cho discloses wherein the reforming gas contains helium (He) and/or hydrogen (column 6, lines 60-66), indicating a volume percentage of He ranging from 100% to 0% which encompasses the range recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
	Regarding claim 5, Cho discloses wherein the reforming gas consists of He (column 6, lines 60-62).  
Regarding claim 6, Cho discloses wherein the reforming gas consists of H2 (column 6, line 64).

Regarding claim 8, Cho discloses wherein the microwaves have a frequency of 1-4 GHz (column 6, lines 43-45).  
Regarding claim 9, Cho discloses wherein microwave power of emitting the microwaves is 1000-4000 W (column 6, lines 45-47).  
Regarding claim 12, Cho discloses wherein step (iii) is conducted at a temperature of no more than 300° C (claim 10), which encompasses the range recited in the instant claim.  
	Regarding claim 13, Cho discloses wherein the silicon oxide film has a thickness enough to fill a gap (Fig. 1), which is typically larger than 3 nm, and step (iii) continues until the entire silicon oxide film is reformed (column 7, lines 15-28).  
Regarding claim 14, Cho discloses wherein in step (iii), reforming the silicon oxide is conducted by desorbing and releasing hydrogen from the silicon oxide film (column 7, lines 15-28).  
Regarding claim 15, Cho discloses wherein in step (i), the silicon oxide film on the substrate provided in the reaction space is a silicon oxide film deposited in a ALD apparatus (column 4, line 31), and then transferred to the reaction space in a microwave plasma apparatus without exposing the substrate to air (column 8, lines 60-67).  Cho is silent about the ALD apparatus being a PEALD apparatus; however, PEALD is a common process for forming an ALD silicon oxide film, it would have been 
Regarding claim 16, Cho discloses wherein steps (i) to (iii) are continuously repeated until a desired thickness of the reformed silicon oxide film is obtained (column 7, lines 15-28).
Regarding claim 17, Cho discloses wherein the recess pattern is constituted by trenches (Fig. 1).  Cho is silent about the specific dimension as recited in the instant claim.  However, the limitations recited in the wherein clauses in the method claim simply expresses intended use of the recited process without specific active step or process limitation.  Therefore, it is not accorded any patentable weight.
Regarding claim 19, the limitation “which is conducted during a process of forming a 3D NAND flash memory” expresses intended use of the recited process without specific active step or process limitation.  Therefore, it is not accorded any patentable weight.
Regarding claim 20, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US7589028) as applied to claim 1 above, and further in view of Suzuki (US20010048981).
Regarding claim 10, Cho is silent about the specific apparatus configuration; however, Cho discloses that the apparatus is used for microwave treatment of a substrate (column 6, lines 31-40).  In addition, Suzuki teaches that an apparatus used 
Regarding claim 11, Cho in view of Suzuki discloses wherein the antenna is a pole-type antenna, and no RF power is supplied to the susceptor in step (iii) (Cho, column 6, lines 41-50; Suzuki, paragraphs 0049 and 0050; Fig. 7).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US7589028) as applied to claim 1 above, and further in view of Dip et al. (US7994070).
Regarding claim 18, Cho is silent about after step (iii), subjecting the reformed silicon oxide film to wet etching. However, Dip teaches that a wet etch rate is a measure of material quality of a silicon oxide film and is evaluated for testing results of a post-deposition treatment process (column 6, lines 1-25).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to subject the reformed silicon oxide film to wet etching, in order to determine wet etch rate of reformed silicon oxide films for evaluating the result of the post-deposition treatment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,081,345.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims 1, 2, 4, 5, 7, 8, 6, 9, 10, 11, 12, 13, 14, 15, 17, 16, 3, 18, 19 and 20 are generally directed to processes that are fully encompassed by the more broadly recited process claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 of the instant application, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713